Title: From Thomas Jefferson to United States Congress, 27 January 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and House of Representatives 
                                of the United States
                            
                        Jan. 27. 1807.
                  
                        I now render to Congress the Account of the fund established for defraying the Contingent expences of
                            government for the year 1806.    No occasion having arisen for making use of any part of the balance of 18,012. Dollars 50.
                            cents unexpended on the 31st. day of December 1805. that balance
                            remains in the treasury.
                        
                            Th: Jefferson
                            
                            
                        
                    